Citation Nr: 0123262	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether J.W. may be recognized as a helpless child of a 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active military duty from January 1951 to 
July 1964.  He died in August 1964.  The appellant is the 
veteran's widow.  She seeks "helpless child" benefits for 
her daughter, J.W. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1. The veteran's daughter was married on September [redacted], 1980 
and was divorced on September [redacted], 1995.

2. No annulment of the marriage of the veteran's daughter is 
of record.


CONCLUSION OF LAW

Recognition of the veteran's daughter as a helpless child is 
barred by law.  38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 
3.55, 3.57, 3.356 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:

The record indicates that by decision dated in April 1990, 
the veteran's child was declared disabled by the Social 
Security Administration, for the purpose of administration of 
the agency's laws and regulations.  It was then noted that 
the veteran's child was born on April [redacted], 1957, which is also 
noted in other record evidence.

During the course of the appellant's August 1997 claim, she 
related that the veteran's daughter had married on September 
[redacted], 1980 and was divorced on September [redacted], 1995.  
By decision dated in March 1998, the appellant was advised that 
her claim had been denied on the basis that the veteran's daughter 
did not meet the statutory definition of a dependent child.  The 
appellant was specifically advised that such status was not 
accorded to the veteran's daughter because she was married.  

The appellant testified at an October 1998 personal hearing 
at the RO.  She reiterated the prior report concerning the 
veteran's daughter's marriage and divorce.  


Applicable Law and Analysis:

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and is under the age of 18 
years; or who, before attaining the age of 18 years, became 
permanently incapable of self-support.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a).  A child of a veteran may be considered 
a "child" after age 18 for purposes of VA benefits if found 
to have become, prior to age 18, permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.315(a).
The marriage of a child of a veteran shall not bar 
recognition of such child as the child of the veteran for 
benefit purposes if the marriage is void, or has been 
annulled by a court with basic authority to render annulment 
decrees unless VA determines that the annulment was secured 
through fraud by either party or collusion. 38 U.S.C.A. § 
103(e).  On or after January 1, 1975, marriage of a child 
terminated prior to November 1, 1990, shall not bar the 
furnishing of benefits to 
or for such child provided that the marriage: (i) has been 
terminated by death, or
(ii) has been dissolved by a court with basic authority to 
render divorce decrees unless VA determines that the divorce 
was secured through fraud by either party or by collusion.  
38 C.F.R. § 3.55(b).

In this matter, VA laws and regulations bar the receipt of 
benefits sought by the appellant.  The veteran's daughter was 
married in September 1980.  No annulment is of record.  While 
the veteran's daughter was divorced in September 1995, this 
date is well after November 1990, specified by regulation to 
be the end point for the period where benefits could be 
reinstated.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  In this case, there is no 
reasonable possibility that further development would aid in 
substantiating the claim, and, therefore, there is no need to 
remand the claim for further development under the provisions 
of VCAA. 

In this matter, there exists no evidence of record that would 
substantiate the appellant's claim.  Either the veteran's 
daughter meets the statutory or regulatory requirements for 
dissolution of her marriage or she does not.  The appellant 
has not alluded to any other interpretation of the record, 
and such cannot be gleaned.  Because the claim is being 
denied upon a legal, as opposed to a factual basis, no 
further inquiry is warranted.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The appellant's arguments are tantamount to appeals to 
equity.  The Board is sympathetic to the appellant's concerns 
with regard to the veteran's daughter.  The Board, however, 
is bound by the law in such matters and is without authority 
to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed in this regard that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

In short, for the reasons and bases expressed above, the 
Board concludes that the appeal must be denied.
 


ORDER

The appeal is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

